Citation Nr: 1811249	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-12 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an effective date earlier than September 4, 2013 for the award of a 20 percent rating for right knee synovitis and arthritis based on recurrent patellar subluxation/dislocation.

2. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to February 19, 2013.

3. Entitlement to a rating in excess of 70 percent for PTSD from February 19, 2013.

4. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.

5. Whether new and material evidence has been received to reopen the previously denied claim for entitlement to service connection for bilateral hearing loss.

6. Entitlement to service connection for a skin disability.

7. Entitlement to an effective date prior to February 19, 2013 for a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher J. Boudi, Attorney at Law


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to June 1992.

These matters come before the Board of Veterans' Appeals (Board) from July 2012, September 2013, and April 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

A Supplemental Statement of the Case (SSOC) was issued by the RO in September 2016.

The issue of entitlement to an effective date prior to February 19, 2013 for TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The preponderance of the evidence is against a finding of recurrent patellar subluxation/dislocation prior to September 4, 2013.

2. Prior to February 19, 2013, the Veteran's PTSD was not manifested by occupational and social impairment with deficiencies in most areas.

3. From February 19, 2013, the Veteran's PTSD has not been manifested by total occupational and social impairment.

4. The August 2006 rating decision denying entitlement to service connection for tinnitus is final.

5. Evidence received after the August 2006 rating decision, with respect to service connection for tinnitus, does not relate to an unestablished fact necessary to substantiate the claim.

6. On August 3, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran through his representative that a withdrawal of appeal for issues involving bilateral hearing loss and a skin disability is requested.


CONCLUSIONS OF LAW

1. The requirements for an effective date prior to September 4, 2013 for right knee synovitis and arthritis based on recurrent patellar subluxation have not been met. 38 U.S.C. §§ 1155, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.151, 3.400, 4.71a, Diagnostic Code 5257 (2017)

2. The requirements for a rating in excess of 50 percent for PTSD prior to February 19, 2013 have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.130, Diagnostic Code 9411 (2017).

3. The requirements for a rating in excess of 70 percent for PTSD from April 29, 2015 have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.130, Diagnostic Code 9411 (2017).

4. New and material evidence has not been received since the issuance of a final August 2006 decision, which denied service connection for tinnitus. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5. The criteria for withdrawal of an appeal by the Veteran regarding the issues involving bilateral hearing loss and a skin disability have been met. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Earlier Effective Date

The Veteran's knee is currently rated according to two separate diagnostic codes: Diagnostic Code 5260 for right knee synovitis and arthritis with limitation of flexion and Diagnostic Code 5257 for right knee synovitis and arthritis based on a finding of recurrent patellar subluxation/dislocation. 38 C.F.R. § 4.71a. In an April 2014 rating decision, the RO found a clear and unmistakable error had been made, and the effective date for the Veteran's right knee synovitis and arthritis with limitation of flexion was adjusted to January 1994. The RO did not adjust the effective date of the Veteran's right knee synovitis and arthritis, rated 20 percent under Diagnostic Code 5257 based on a finding of recurrent patellar subluxation/dislocation. Rather, the effective date for right knee synovitis and arthritis remained September 4, 2013. The Veteran contends an earlier effective date is warranted for his 20 percent rating under Diagnostic Code 5257.

Upon review of the Veteran's claims file, the Board finds an earlier effective date is not warranted under Diagnostic Code 5257. Diagnostic Code 5257 provides ratings when the knee exhibits recurrent subluxation or lateral instability. The Board acknowledges that the Veteran originally injured his right knee in service. However, the preponderance of the evidence in the Veteran's claims file does not indicate that the Veteran's right knee disability exhibited symptoms or recurrent subluxation or lateral instability until a VA examiner noted the Veteran had moderate recurrent patellar subluxation/dislocation at a September 4, 2013, examination. As such, the effective date was assigned based on the facts found at the September 2013 VA examination, and an earlier effective date is not warranted. 38 C.F.R. § 3.400.

III. Increased Rating 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Court has held that, in determining the present level of a disability for an increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provide the following ratings for psychiatric disabilities, including PTSD:

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under the formula, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Health Disorders (4th ed. 1994) (DSM-IV). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning. DSM-IV; 38 C.F.R. §§ 4.125, 4.130. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria. Carpenter, 8 Vet. App. at 242. An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126(a). Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. Id.; see also 38 C.F.R. § 4.126, VACOPGREC 10-95, 60 Fed. Reg. 43186 (1995).

The United States Court of Appeals for the Federal Circuit held that evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The symptoms listed are not exhaustive, but rather, "serve as examples of the type and degree of symptom, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vasquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission." 38 C.F.R. § 4.126(a). The Board must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination." Id.

(a) Prior to February 19, 2013

From March 2011 to September 2011, the Veteran sought mental health treatment at VA on an irregular basis. He reported having a difficult time at work and at home, reporting symptoms including intrusive thoughts, flashbacks, difficulty sleeping, nightmares, road rage, irritability, anger, mild anxiety, isolation, and avoidance behaviors, hypervigilance, and a lack of trust in others. The Veteran reported that he did not have any suicidal ideation but that he did feel stressed. After the first session, the Veteran was provided medications, and at subsequent sessions, the Veteran reported that the medications were helping him sleep and some of his symptoms had improved. The Veteran specifically indicated that he had fewer nightmares and his concentration and focus had improved, though he still felt he was forgetful. The Veteran's wife, who attended some of the Veteran's treatment sessions, indicated that the Veteran did not like to spend time with his family.  

VA treatment providers noted the Veteran was fully oriented and alert with no delusional thoughts, hallucinations, or mania. The Veteran was counseled to reduce his alcohol consumption, and reported that he was less irritable when he cut down his alcohol intake. After diagnosing the Veteran with PTSD, a GAF score of 50 was assigned.

In March 2012, the Veteran's spouse, R. H., submitted a statement reporting that the Veteran has nightmares and becomes hostile when he is abruptly awoken. She indicated he had become distant with his family, and exhibited symptoms including avoidance behaviors, hypervigilance, difficulty trusting, and flashbacks. She reported that the Veteran has an irritable bowel that she believed was associated with increased stress.  Despite these symptoms, the Veteran's spouse reported that the Veteran had been seeking treatment for his symptoms and he seemed more calm and patient when attending treatment and taking his prescribed medications.

The Veteran's spouse also noted that the Veteran was proud of his employment as a truck driver, but after his friend was hurt at work and one co-worker committed suicide and another passed away from cancer, he became frustrated, unhappy, and nervous while doing his job. She indicated that since the Veteran had quit his job, he has become more excited about life and expressed more interest in his family, noting the Veteran has considered going back to work but is concerned about increased flashbacks.

The Veteran was provided a VA examination in June 2012. He was diagnosed with PTSD and assigned a GAF score of 53 after it was noted that he experienced the following symptoms: recurring and distressing recollections and dreams of traumatic events, intense psychological distress at exposure to internal or external cues, avoidance behaviors, an in ability to recall important aspects of trauma, markedly diminished interest in significant activities, difficulty sleeping, feelings of detachment and estrangement, irritability and outbursts of anger, difficulty concentrating, hypervigilance, depressed mood, anxiety, flattened effect, and disturbances of motivation and mood.

Private treatment records from October 2012 indicate that the Veteran's wife reported the Veteran was still experiencing nightmares and having difficulty sleeping, occasionally shaking in his sleep. She indicated he was also withdrawn, forgetful, afraid of being around people, and that he experienced flashbacks. The Veteran reported that he had a poor appetite, often cries, has difficulty trusting people, had lost interest in significant activities, and is easily irritated. The private treatment provider noted the Veteran was able to manage his own finances and assigned a GAF score of 55.

Following a review of the relevant evidence of record, the Board concludes the preponderance of the evidence is against a rating in excess of 50 percent for PTSD. The Veteran's total disability picture, after assessing all of the aforementioned symptomatology, does not rise to the level of occupational and social impairment with deficiencies in most areas prior to February 19, 2013.

During this period on appeal, the Veteran did not exhibit suicidal ideation or obsessional rituals, illogical speech, near-continuous panic or depression, or other symptoms of similar severity The Board notes that the Veteran exhibited some symptoms of depression and anxiety; however, the descriptions are not severe or sufficiently continuous to constitute near-continuous depression affecting his ability to complete activities of daily living. The Veteran's impulse control was not reported to be abnormal, though he exhibited some violence upon being abruptly awoken, the preponderance of the evidence does not indicate the Veteran has particularly violent behaviors or severe irritability.  The Veteran's hygiene was not noted to be significantly impaired, and he was reported to be able to manage his own finances.

The Board acknowledges that the Veteran was unemployed during the period on appeal. However, The Veteran's spouse reported that the Veteran's dissatisfaction and difficulty with his employment was largely the result of events unrelated to the Veteran's service-connected disability other than his increasing flashbacks. However, the symptoms the Veteran and his spouse describe, and those reported by treatment providers and examiners, are no more than moderate in nature, which is supported by the Veteran's GAF scores, which range from 50 to 55 during this time, indicating moderate symptoms that do not cause deficiencies in most areas of occupational and social impairment.

The Board also notes that the Veteran presented with a flattened effect and there were indications that the Veteran has withdrawn from his family. However, again, the Veteran's symptoms and GAF scores indicate mild to moderate symptoms, and the Veteran's spouse continues to attend treatment appointments with the Veteran.

Because the Veteran's symptoms related to his diagnosis of PTSD do not more closely approximate those required for a 70 percent rating, the Veteran's currently assigned 50 percent rating is proper, and a rating in excess of 50 percent prior to February 19, 2013 is denied.

(b) From February 19, 2013

The Veteran sought mental health and psychiatric treatment at VA on an approximately monthly basis from February 2013 to September 2013. During this time, the Veteran reported symptoms including recurrent intrusive thoughts, flashbacks, irritability and emotional reactivity, hypervigilance and hypersensitivity, sleep disturbances, nightmares, high anxiety, panic attacks one to two times per week, and an exaggerated startle response. The Veteran reported that he was isolated and withdrawn from his family, and he indicated he felt he cannot do enough, noting that he sometimes wants to give up. The Veteran also reported that he drank two to three alcoholic beverages per day, which he indicated he knew had a negative impact on his ability to manage his symptoms.

Treatment providers consistently noted that the Veteran was fully oriented with goal-directed thought processes and speech, and the Veteran did not display suicidal ideation, nor was their evidence of hallucinations-though it was noted that when his anxiety and hypervigilance were high, the Veteran would sometimes hear sounds. GAF scores were assigned ranging from 40 to 50. Additionally, treatment providers noted that the Veteran had secondary depression, and his PTSD symptoms were exacerbated by a recent right knee surgery and the recent death of a neighbor and friend.

From January 2014 to March 2015 and December 2015 to March 2016, the Veteran attended the VA on a regular basis for couples therapy and mental health treatment. The Veteran reported that he was returning to treatment because he had stopped taking medication for a few months after suspending his treatment and his symptoms increased in severity and he began having panic attacks. The Veteran reported improved symptoms since he resumed his medication, but he still experienced the following symptoms: difficulty sleeping, nightmares, flashbacks, exaggerated startle response, hypervigilance, difficulty with crowds, irritability and emotional reactivity, hypersensitivity, spontaneous panic attacks, secondary depression, low energy, decreased motivation, and difficulty trusting others. The Veteran did not endorse suicidal ideation, and reported that he did not have hallucinations but would sometimes here whispers when he experiences high anxiety. The Veteran also noted that group therapy made him uncomfortable, so he had not continued with group treatment, but he had been able to reduce his alcohol consumption.

Treatment providers noted the Veteran did not display any delusions or psychotic symptoms, was fully oriented, and his thoughts and speech were logical, coherent, linear, and goal-directed. During this time, the Veteran was assigned GAF scores ranging from 43 to 54, with the scores generally improving as his treatment continued.

In October 2014, the Veteran underwent a private vocational assessment. After reviewing several medical records, interviewing the Veteran, and noting the Veteran's diagnosis of PTSD and a right knee disability, the private examiner opined that the Veteran would be unable to complete a normal workday, work in close proximity with others, or sustain an ordinary routine at a consistent pace without unreasonable breaks as he would have difficulty maintaining attention for more than two hours, get along with co-workers without being distracted, or deal with normal levels or work stress as a result of the mental limitations associated with his PTSD.

In November 2015, the Veteran attended a VA examination. At this examination he reported the following symptoms: intrusive memories, distressing dreams, difficulty sleeping, avoidance behaviors, markedly diminished interest in significant activities, feelings of detachment/estrangement from others, irritability and angry outbursts, hypervigilance, some difficulty with concentration, depressed mood, anxiety, suspiciousness, near continuous panic or depression affecting the ability to function, difficulty establishing and maintaining effective work and social relationships and difficulty adapting to stressful circumstances. 

The examiner diagnosed the Veteran with PTSD and noted that the Veteran did not exhibit psychotic behavior or homicidal or suicidal ideation. The Veteran's hygiene and eye contact were fine, speech content was logical and goal directed, and there did not appear to be any memory deficits. The Veteran was fully oriented, his intelligence was noted to be average, and he seemed to understand emotional, social, and psychological factors that would contribute to his personality development. The examiner also performed Mini-Mental State Examination (MMSE) testing as the Veteran reported difficulty concentrating. The examiner noted that the testing did not note a significant inability to concentrate, and there would only be mild to moderate limitations in areas of concentration, persistence or pace, and activities of daily living and moderate limitations with social interaction and adaptation.  

The Veteran's records from the Social Security Administration (SSA) indicate he was awarded SSA benefits based on his PTSD, a knee disability, and obesity. Specifically, the Veteran's PTSD was found by SSA to have a mild restriction on activities of daily living, moderate difficulty in social function, and moderate difficulty in maintaining concentration, persistence, and pace.

The Veteran's SSA records also include a Mental Impairment Questionnaire, conducted in April 2014, which indicates the Veteran is unimpaired in his ability to remember work-like procedures and understand and carry out simple instructions. This questionnaire also notes the Veteran was limited in his ability to make decision, ask simple questions, getting along with co-workers, peers, or the public, and respond appropriately in a work setting, along with being severely limited or unable to meet competitive standards in terms of attendance and punctuality, working without becoming distracted, sustaining an ordinary routine without special supervision, performing skilled work, and performing without an a significant number or rest periods.

During this period on appeal, the Veteran did not exhibit total social and occupational impairment. He has been married to his wife since 2005. His thought processes and communication remains logical, coherent, and goal-directed. He does not suffer from delusions, hallucinations, grossly inappropriate behaviors, nor is there evidence that the Veteran is in danger of hurting himself or others.  He is able to perform activities of daily living, maintains good hygiene, and is able to maintain his finances. The Veteran's GAF scores during this time period also support a finding that the Veteran is not totally socially and occupationally impaired, as the Veteran's scores indicate moderate to serious symptoms, but not totally disabling symptoms.

The Board notes there are indications that the Veteran does have some memory loss, difficulty concentrating, and difficulty interacting with others, but the Veteran is able to remember significant names, and at most, the Veteran's memory loss, difficulty concentrating, and ability to interact with others is moderate in nature. The Veteran's private vocational assessment indicated a significant inability to concentrate or focus for extended periods of time. However, the Board finds the Veteran's VA examination, which included MMSE testing and thorough review of the Veteran's medical records, to be more probative of the Veteran's ability to concentrate. Additionally, the Veteran's SSA records, specifically the Mental Impairment Questionnaire, indicated that though the Veteran did have some serious limitations with concentration-especially when required to work in coordination with others-and his ability to carry out skilled work, he was also found to be only somewhat limited in his ability to make decisions, carry out simple tasks and instructions, get along with co-workers, and respond to changes in routine work.

After considering the total disability picture, because the Veteran's symptoms related to his diagnosis of PTSD do not more closely approximate those required for a 100 percent rating, and a rating in excess of 70 percent from February 19, 2013 is denied.


IV. New and Material Evidence

Prior unappealed decisions of the Board and the RO are final. 38 U.S.C. §§ 7104, 7105(c); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104. The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence. Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. Manio v. Derwinski, 1 Vet. App. 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence means existing evidence that, by itself or considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. Id. New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117-20 (2010).

The Veteran's claim for service connection for tinnitus was previously considered and denied by the RO in an August 2006 rating decision. The Veteran's claim was previously denied because there was no competent evidence of a nexus between the Veteran's tinnitus and his service. The Veteran was notified of that decision and of his appellate rights. The Veteran did not appeal the decision, and it became final. 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

Since the August 2006 rating decision, the Veteran denied a history of tinnitus at a September 2011 VA audiology consultation. At a March 2013 VA examination, the VA examiner opined that the Veteran's tinnitus was less likely than not related to his military service.  

The Board concludes that the additional evidence received since the August 2006 rating decision is not new and material because it does not substantiate the Veteran's claim and does not raise a reasonable possibility of substantiating the Veteran's claim when considered by itself or in conjunction with the evidence that was previously of record, as these additional records do not provide evidence that the Veteran's tinnitus was incurred in or is otherwise related to his period of active duty from November 1984 to June 1992.

Accordingly, the Board finds that new and material evidence has not been received to reopen the claim for service connection for service connection for an acquired psychiatric disorder, to include schizophrenia, depression, and anxiety. Therefore, the application to reopen the previously-denied claim is denied. 38 U.S.C. § 5108; 38 C.F.R. § 3.156.

V. Withdrawal of Claims

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204(a). Withdrawal may be made by the Veteran or his or her authorized representative. Id. Appeal withdrawals must be in writing or on the record at a hearing. 38 C.F.R. § 20.204(b).

In the present case, on August 3, 2017, the Veteran, through his representative, submitted a statement in writing indicating he wanted withdraw his appeal as to his claimed bilateral hearing loss and skin disabilities. Thus, the Veteran has withdrawn the appeal as it relates to these claims. Accordingly, the Board does not have jurisdiction to review the claims for bilateral hearing loss and skin disabilities, and these claims are dismissed.



ORDER

Entitlement to an effective date earlier than September 4, 2013 for the award of a 20 percent rating for right knee synovitis and arthritis is denied.

Entitlement to a rating in excess of 50 percent for PTSD prior to February 19, 2013 is denied.

Entitlement to a rating in excess of 70 percent for PTSD from February 19, 2013 is denied.

As new and material evidence has not been received, the application to reopen the claim for service connection for tinnitus is denied.

The claim for whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss is dismissed.

The claim for service connection for a skin disability is dismissed.


REMAND

A September 2016 rating decision granted TDIU from February 19, 2013. In August 2017, the Veteran submitted an argument, which raises the issue of entitlement to TDIU prior to February 19, 2013, thereby placing the issue in appellate status.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). As of the present time, a statement of the case (SOC) has not yet been issued, and a remand is required for the issuance of an SOC. See Manlincon, 12 Vet. App. at 240-41

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case for the issue of entitlement to an effective date prior to February19, 2013 for TDIU.  The issuance should include notice of the need to file a substantive appeal to the Board to perfect this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


